NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FREDY ALBERTO SOSA, AKA Fredy                   No.    17-73488
Alberto Sosa Morales,
                                                Agency No. A077-362-386
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges

      Fredy Alberto Sosa, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his application under 8 U.S.C. § 1186a(c)(4)(B)

for waiver of the joint filing requirement to remove the conditional basis of his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lawful permanent resident status. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a continuance, and review de novo

questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We

review for substantial evidence the agency’s factual findings. Oropeza-Wong v.

Gonzales, 406 F.3d 1135, 1141 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Sosa’s request for a

continuance, where he did not demonstrate good cause. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012 (factors considered include the nature of the evidence

excluded and the reasonableness of the immigrant’s conduct).

      Sosa’s related due process claim fails for lack of prejudice, where he did not

explain how his ex-wife’s testimony may have changed the result in his case. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial

prejudice to prevail on a due process claim).

      Substantial evidence supports the agency’s denial of Sosa’s application for a

waiver under 8 U.S.C. § 1186a(c)(4)(B), where, even assuming Sosa’s credibility,

the testimonial and documentary evidence of record do not compel reversal of the

agency’s determination that he failed to meet his burden of establishing that he

entered into his marriage in good faith. See Anaya-Ortiz v. Holder, 594 F.3d 673,

679 (9th Cir. 2010) (where the BIA does not make an explicit adverse credibility

finding, the court assumes the petitioner to be credible); 8 C.F.R. § 216.5(e)(2)


                                          2                                   17-73488
(listing types of evidence relevant to good faith marriage waiver); Oropeza-Wong,

406 F.3d at 1148.

      PETITION FOR REVIEW DENIED.




                                        3                                  17-73488